Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-28-2006

A.W. v. Jersey Cty Pub Sch
Precedential or Non-Precedential: Precedential

Docket No. 05-2553




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"A.W. v. Jersey Cty Pub Sch" (2006). 2006 Decisions. Paper 382.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/382


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                                No. 05-2553


                                   A.W.

                                     v.

                  THE JERSEY CITY PUBLIC SCHOOLS;
             NEW JERSEY DEPARTMENT OF EDUCATION;
    JEFFREY V. OSOWSKI, former Director, Division of Special Education;
   BARBARA GANTWERK, Director, Office of Special Education Programs;
     SILVIA ELIAS, former Executive Director of Pupil Personnel Services;
   PRISCILLA PETROSKY, Associate Superintendent for Special Education;
JOHN IWANOWSKI; MARY HEPBURN; JOAN EDMISTON; DENISE BRAAK;
   MARY MACEACHERN; EDWARD FAUERBACH, Learning Disabilities
  Teacher-Consultants; NORMA CHRISOMALIS; GWENDOLYN JACKSON;
        LINDA COLON; RONNE BASSMAN; WILLIAM RONZITTI;
          ROXANNE JOHNSON, Supervisors of Special Education;
                        SHARNETTE GREEN, Teacher;
            MELINDA ZANGRILLO, Coordinator of Compliance;
                     JANE DOE AND JOHN DOE (1)-(5),
                  all in their official and individual capacities

                                   New Jersey Department of Education;
                                   Jeffrey V. Osowski; Melinda Zangrillo;
                                   Barbara Gantwerk,
                                                  Appellants


               On Appeal from the United States District Court
                      for the District of New Jersey
                    D.C. Civil Action No. 01-cv-00140
                       (Honorable Jose L. Linares)
                        Present: SCIRICA, Chief Judge,
          SLOVITER, McKEE, RENDELL, BARRY, AMBRO, FUENTES,
        SMITH, FISHER, VAN ANTWERPEN and CHAGARES, Circuit Judges

                                         ORDER

              A majority of the active judges having voted for rehearing en banc in the

above appeal, it is ordered that the Clerk of this Court list the above case for rehearing en

banc at the convenience of the Court.


                                                  BY THE COURT,

                                                  /s/ Anthony J. Scirica
                                                  _____________________________
                                                  Chief Judge

DATED: September 28, 2006
CRG/cc: MCW, EAA, SML




                                              2